Citation Nr: 0509504	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-20 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for a skin disability, 
to include as due to undiagnosed illness.

3.  Entitlement to service connection for a muscle 
disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for neurological 
disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for joint disability, 
to include as due to undiagnosed illness.

6.  Entitlement to service connection for respiratory 
disability, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a cardiovascular 
disability, to include as due to undiagnosed illness.

8.  Entitlement to service connection for gastrointestinal 
disability, to include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from May 27 to July 3, 1985 
and from November 1990 to June 1991, including service in the 
Persian Gulf.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).  

The issues on appeal are remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the August 2001 and January 2004 letters from 
the RO to the veteran discuss the evidence to be provided by 
VA and by the veteran but do not discuss the evidence needed 
to substantiate the claims for disabilities due to 
undiagnosed illness, although they do note the evidence 
needed to substantiate a general claim for service 
connection.  Consequently, there is inadequate notice of the 
evidentiary requirements for substantiating the claims.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The Board also notes that, effective June 10, 2003, VA 
revised 38 C.F.R. § 3.317, the regulation under which VA 
grants service connection for disabilities due to undiagnosed 
illness.  68 Fed. Reg. 34541 (June 10, 2003).  The veteran 
has not been provided the new regulation.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Finally, the Board notes that there is no post-service VA 
examination and opinion on whether the veteran currently has 
muscle, neurological, joint, respiratory, cardiovascular, 
and/or gastrointestinal disability and, if so, whether 
it/they is/are due to an undiagnosed illness.  Although a 
skin evaluation was conducted in February 1999, the examiner 
was unable to determine the etiology of the veteran's skin 
problems.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of the 
evidentiary requirements for 
substantiating the claims on appeal for 
entitlement to multiple disabilities due 
to undiagnosed illness.  

2.  The veteran should be requested to 
provide the names, addresses and approximate 
dates of treatment for any health care 
providers, including VA, who may possess 
additional records pertinent to his current 
claims for service connection for multiple 
disabilities, to include as due to 
undiagnosed illness, since October 2004, 
which is the date of the most recent medical 
evidence on file.  After obtaining any 
necessary authorization from the veteran for 
the release of his private medical records, 
the RO should obtain and associate with the 
file all records that are not currently on 
file.

3.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding 
medical records if possible.

4.  Thereafter, the RO should arrange for 
examination(s) of the veteran by a health 
care provider(s) with appropriate 
expertise to determine the nature and 
etiology of any current skin, muscle, 
neurological, joint, respiratory, 
cardiovascular, and/or gastrointestinal 
disability.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner(s).  All indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail.  

The examiner(s) must provide an opinion 
as to whether the diagnoses obtained 
following examination are representative 
of a collection of symptomatic 
manifestations of an undiagnosed illness.  
If they are not indicative of an 
undiagnosed illness, the examiner(s) 
should be asked to provide a nexus 
opinion as to whether the diagnoses are 
related to the veteran's period of 
military service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  If 
any opinion cannot be provided without 
resort to speculation, it must be noted 
in the examination report(s).  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report. 

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the above has been completed, the 
RO should readjudicate the veteran's claims 
on appeal, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case, which 
should include the current language of 
38 U.S.C.A. § 3.317 (2004).  The veteran 
should then be given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


